Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Angelocci on 06/11/21.

The application has been amended as follows: 
	In claim 1, line 2 the word “card” has been deleted.

	In claim 1, line 7 the new recitation --plurality of—has been inserted after “a” and before “display”.
	In claim 1, line 7 the word “mechanism” has been deleted, and in its place the new recitation –mechanisms corresponding to each of the plurality of sectors—has been inserted.
	In claim 1, line 7 the new word –as—has been inserted after “winning sector” and before “determined”.
	In claim 1, line 9 the new word –corresponding—has been inserted after “actuate the” and before “display”.
	In claim 12, line 2 the word “card” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “a random number generator (RNG) configured for determining a winning sector from the plurality of sectors; and a plurality of display mechanisms corresponding to each of the plurality of sectors for identifying the winning sector as determined by the random number generator;  a controller in communication with the RNG and configured to actuate the corresponding display mechanism to identify the winning sector” as recited in claim 1.
None of the cited references alone or in combination teach the claimed “a random number generator (RNG) configured for determining a winning slot from the plurality of slots; and a display mechanism for identifying the winning slot determined by the random number generator;  a controller in communication with the RNG and configured to actuate the display mechanism to identify the winning slot; wherein a winning outcome of the carousel is determinable without a flapper and peg arrangement” as recited in claim 12.
None of the cited references alone or in combination teach the claimed “providing a carousel having a plurality of sectors, wherein the carousel is operably connected to a random number generator and a controller”, “visibly identifying, via signals from the controller, the winning sector of the carousel determined by the RNG” and “wherein each sector includes at least one of a display screen for displaying an indicia of an outcome of the casino game or a slot for holding a card having an indicia corresponding to an outcome of the casino game” as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl